17-2117
     Yu v. Barr
                                                                                   BIA
                                                                           A072 485 206
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of January, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   HO MAI YU, AKA HE MEI YU,
14            Petitioner,
15
16                v.                                             17-2117
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Yee Ling Poon; Deborah
24                                    Niedermeyer, Of Counsel, Law
25                                    Office of Yee Ling Poon, New
26                                    York, NY.
27
28   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
29                                    Attorney General; Keith I.
30                                    McManus, Assistant Director;
31                                    Maarja T. Luhtaru, Trial Attorney,
32                                    Office of Immigration Litigation,
33                                    United States Department of
34                                    Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner    Ho   Mai   Yu,   a   native    and   citizen    of   the

6    People’s Republic of China, seeks review of a June 13, 2017,

7    decision of the BIA, denying her motion to reopen.                 In re Ho

8    Mai Yu, No. A072 485 206 (B.I.A. June 13, 2017).               We assume

9    the   parties’     familiarity    with    the     underlying   facts     and

10   procedural history in this case.

11         The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).   In her motion to reopen, Yu asserted that conditions

14   for Christians had worsened in her home province of Zhejiang,

15   China excusing the untimely and number barred filing of her

16   motion and demonstrating her prima facie eligibility for

17   asylum based on her practice of Christianity.

18         It is undisputed that Yu’s 2017 motion was untimely and

19   number barred because it was her second motion to reopen

20   filed more than 12 years after her exclusion order became

21   final in 2004.      See 8 U.S.C. § 1229a(c)(7)(A), (C)(i);

22   8 C.F.R. § 1003.2(c)(2).         However, the time and number

23   limitations for filing a motion to reopen do not apply if
                                   2
1    reopening is sought to apply for asylum and the motion “is

2    based on changed country conditions arising in the country

3    of nationality or the country to which removal has been

4    ordered, if such evidence is material and was not available

5    and would not have been discovered or presented at the

6    previous proceeding.”    8 U.S.C. § 1229a(c)(7)(C)(ii);

7    8 C.F.R. § 1003.2(c)(3).     The BIA did not err in finding

8    that Yu failed to demonstrate such conditions.

9         “In determining whether evidence accompanying a motion

10   to   reopen   demonstrates   a   material    change   in   country

11   conditions that would justify reopening, [the BIA] compare[s]

12   the evidence of country conditions submitted with the motion

13   to those that existed at the time of the merits hearing

14   below.”   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

15   As the BIA found, the evidence demonstrates that the Chinese

16   government has repressed Christians, attempted to control

17   their religious practices, and sporadically cracked down on

18   rapid religious growth since long before Yu’s 1995 hearing.

19        Accordingly, because the BIA reasonably concluded that

20   Yu failed to demonstrate a material change in conditions in

21   China, it did not abuse its discretion in denying her

22   motion as untimely and number barred.       See 8 U.S.C.

23   § 1229a(c)(7)(A), (C).   Because the denial as untimely and
                                    3
1    number barred is dispositive, we do not reach the BIA’s

2    alternative basis for denying Yu’s motion—her failure to

3    establish her prima facie eligibility for relief.       See INS

4    v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

5    courts and agencies are not required to make findings on

6    issues the decision of which is unnecessary to the results

7    they reach.”).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.    Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe
18                                 Clerk of Court
19




                                    4